Exhibit 10.1


EMPLOYMENT AGREEMENT AND GENERAL RELEASE






1.           Parties.  The parties to this Employment Agreement and General
Release ("Agreement") are:


A.           Mark C. Good ("Employee").


B.           Public Storage, and its past and present shareholders, officers,
directors, employees, affiliated companies, attorneys, agents and
representatives (“Employer").


2.           Recitals.


A.           Employee has been employed by Employer as Chief Operating Officer
since on or about September 8, 2008.  The parties agree that the employment
relationship will continue until 11:59 P.M. Pacific Time on December 31, 2010,
unless terminated earlier pursuant to the terms of this Agreement.


B.           The parties have agreed that to end their employment relationship
in a mutually satisfactory manner, and to resolve all known and unknown disputes
between the parties, the following covenants and agreements shall be made:


3.           Positions.  Subject to the provisions of Section 7 below, Employee
will continue to serve as Public Storage’s Chief Operating Officer through
December 31, 2010.  In this position, Employee will continue to report to Public
Storage’s Chief Executive Officer or to such other person as may be designated
by Employer’s Chief Executive Officer or its Board of Trustees.  During the term
of this Agreement, Employer may, consistent with Employee’s qualifications and
experience, change Employee’s responsibilities at any time by creating new
responsibilities and/or moving certain responsibilities.  Employee will continue
to devote his full time efforts toward fulfilling the responsibilities of his
position through December 31, 2010.


4.           Cooperation.  Subject to the provisions of Section 7 below, the
parties agree that through December 31, 2010, Employee will, among other things
that Employer may reasonably request in connection with Employer’s business, (a)
use his reasonable best efforts to assist in effectuating a smooth transition of
his projects, assignments and responsibilities and (b) provide ongoing strategic
and other advice and assistance as Employer may determine, in its sole
discretion, to be necessary.


The parties further agree that at all times following the termination of the
employment relationship, Employee will cooperate fully with the Employer in
providing truthful testimony as a witness or a declarant in connection with any
present or future court, administrative, governmental agency or arbitration
proceeding involving the Employer with respect to which the Employee has
relevant information arising out of his employment with the Employer.  Employee
also will assist Employer during the discovery phase (or prior thereto) of any
judicial, administrative, arbitration, or governmental agency proceeding
involving Employer and with respect to which the Employee has relevant
information arising out of his employment with Employer including, without
limitation, meeting with counsel, assisting and cooperating in the preparation
and review of documents, and meeting with other representatives of the
Employer.  The parties agree that such cooperation and assistance shall, to the
extent practicable (giving due regard to the needs of the Employer and the
requirements of Employee’s then current work obligations), be at times and
places that are mutually convenient to both the Employee and the Employer.  The
Employer agrees that it will pay, upon production of appropriate receipts, the
reasonable business expenses (including air transportation, hotel, and similar
expenses) incurred by Employee in connection with such assistance.  Employee
represents that he is not presently aware of any conflict of interest between
himself and Employer in connection with any pending litigation or investigations
that may give rise to a question regarding the possible need for independent
counsel with respect to the defense of such matters.


Effective no later than  11:59 P.M. Pacific Time, December 31, 2010, Employee
will resign as Chief Operating Officer, and resign from all other officer
positions that he holds with Public Storage or with any of its subsidiaries and
affiliated companies.  Employee agrees to sign, if requested by Employer, forms
of resignation from any offices he holds with Employer and any related forms
necessary to effectuate such resignation.


5.           Compensation.  In consideration for Employee’s satisfaction of each
of Employee’s obligations under this Agreement, Employer will compensate
Employee as follows:


A)  Employee will continue to be paid twice monthly on the fifteenth and last
day of the month at a rate of $41,666.67 per month through December 31,
2010.  In the event that Employee voluntarily terminates the employment
relationship without cause prior to December 31, 2010, the remaining payments
provided for in this paragraph shall be accelerated and Employer will pay to
Employee within ten business days following such voluntary termination the
balance due of such payments that otherwise would have been payable monthly
through December 31, 2010.


 Employee will continue to accrue vacation benefits and participate in
Employer’s group insurance plans and 401(k) plan while employed by Employer, up
to but no later than December 31, 2010.  During the remainder of the employment
relationship, Employer will continue to reimburse Employee for those properly
documented, reasonable travel or similar expenditures incurred by Employee
consistent with prior practice that are reasonably necessary for the proper
discharge of Employee’s duties under this Agreement.  Employee will submit all
expense reports for reasonable business expenses by December 31, 2010 and
provide receipts satisfactory to Employer in accordance with Employer’s current
policy.


B)  Prior to the Employee’s last day of employment or if within a reasonable
time following the termination of the employment relationship, Employer will
provide Employee with the services of Employer’s approved moving vendor to
assist with the relocation of Employee’s household goods from Pasadena,
California to such location as designated by the Employee.  Such services shall
not exceed $3,000.00.


C)  Employer will provide to Employee up to six months of executive outplacement
services in a value not to exceed $6,000.


D)  If Employee executes and delivers to Employer a) an executed original of
this Agreement within twenty-one days and does not revoke same; and b) within
twenty-one days following the termination of the employment relationship other
than for cause but no later than December 31, 2010 Employee executes a further
General Release in the form attached hereto as Addendum A; as further
consideration within five business days thereafter Employer will pay to Employee
the sum of $100,000 less applicable withholdings.


E)  In the event that Employee voluntarily terminates the employment
relationship without cause prior to September 8, 2010 and upon Employee
executing and delivering to Employer the unrevoked Agreement and Addendum A in
accordance with the timing and procedures referenced in 5D above, subject to
prior approval by the Public Storage Compensation Committee Employer will i)
accelerate and cause to vest 1,250 restricted stock units in Public Storage
common stock that were originally scheduled to vest on September 8, 2010; and
ii) Employee’s 15,000 non-qualified stock options to acquire 15,000 common
shares of Public Storage stock that were scheduled to vest on September 8, 2010
with a grant price of $93.10 will be accelerated and deemed vested.  Any other
unvested Public Storage stock options and restricted stock units shall terminate
upon termination of the employment relationship for any reason.  All vested
Public Storage stock options held by Employee shall be handled in accordance
with the applicable equity plan and option agreement.


Employee acknowledges that as of the time of Employee’s execution of this
Agreement, Employee has received all wages and other compensation due Employee
as of the date of execution of this Agreement in connection with Employee’s
employment relationship with Employer, and that the compensation provided for in
this section will constitute the sole, entire, and only financial obligations of
Employer to Employee.


Employee acknowledges and agrees that Employer has made no representations to
Employee regarding the tax consequences of any amounts received by Employee
pursuant to this Agreement.  Employee agrees to pay federal, state and/or local
taxes, if any, which are required by law to be paid with respect to this
Agreement.  Employee fully agrees to indemnify and hold Employer, and all of its
Employees, principals and agents, harmless from any claims, demands,
deficiencies, levies, assessments, executions, judgments or recoveries by any
governmental entity against


Employer for any amounts claimed due on account of this Agreement or pursuant to
claims made under any federal, state or local tax laws, and any costs, expenses
or damages sustained by Employer or its employees or principals by reason of any
such claims, including any amounts paid by Employer as taxes, attorneys fees,
deficiencies, levies, assessments, fines, penalties, interest or otherwise.


Employer represents that this Agreement and the compensation set forth therein
have been approved by Employer’s Compensation Committee of Employer’s Board of
Trustees.


6.           Non-Admission of Liability.  The parties understand and agree that
their execution of this Agreement shall not in any way constitute or be
construed as an admission of liability whatsoever by either party, their
successors or any related parties.


7.           Termination of Employment Relationship.  Unless the employment
relationship is otherwise terminated in connection with this section, the
parties agree that Employee's employment with Employer shall terminate as of
11:59 P.M. Pacific Time on December 31, 2010, and that Employee will not apply
nor shall Employee be re-employed by Employer.  Prior to December 31, 2010, the
employment relationship may only be terminated by the Employer for
“cause.”  Termination for “cause” may be based upon any of the following, as
determined by Employer in its reasonable discretion:


(i)           Any act of fraud, dishonestly, embezzlement, or theft.


(ii)           Conviction of, or a plea of nolo contendere to, any felony or any
misdemeanor involving moral turpitude;


(iii)           Any act of gross negligence in the performance of Employee’s
responsibilities;


(iv)           Any inexcusable repeated or prolonged absence from work other
than as a result of illness or a disability;


(v)           Employee’s voluntary resignation from employment with Employer
after having committed any act that would constitute “cause” for termination of
the employment relationship as defined in this Section 7.


In the event Employee’s employment is terminated for cause, Employee will
receive his base salary and unused vested vacation benefits through the date of
termination, and Employer will not owe to Employee any other compensation or
financial obligations.


8.           Property.  No later than December 31, 2010, Employee will execute
and deliver to Employer a truthful written acknowledgment that Employee has
returned to Employer all documents, reports, files, memoranda, records, Company
credit cards, key passes, door and file keys, laptop, computer access codes,
information and other physical and personal property of Employer which Employee
received or helped prepare in connection with Employee’s employment and which
Employee has in Employee’s possession.  The term "information" as used in this
Agreement means (a) confidential information including, without limitation,
information received from Employer's clients, employees or its agents, under
confidential conditions; and (b) other business or financial information
received because of Employee's employment with Employer.


Employee further represents that he will remove all personal possessions from
Employer’s premises prior to December 31, 2010.


9.           Trade Secrets and Confidential Information.  Employer’s competitive
success depends on the proper safeguarding of Employer’s trade secrets and
confidential information.  Certain such information Employer pertains to the
privacy interests of individuals and must be safeguarded for that reason as
well.  Employee promises to continue to preserve the confidentiality of
Employer’s trade secrets and commercially useful confidential information
learned through Employee’s employment and to use this information only as
necessary and appropriate for Employer’s legitimate business purposes.  Employee
promises to safeguard against disclosure without the consent of affected persons
all information touching on the privacy interests of Employer’s employees and
tenants.  Employer’s trade secrets and commercially useful confidential
information include without limitation Employer’s non-public financial
information and the contents of Employer’s business plans.


10.           Non Solicitation.  Employee agrees that for a period of one year
following the termination or expiration of this agreement, Employee will not
directly or indirectly, or by action in concert with others, induce or influence
(or seek to induce or influence), any person who is engaged as an employee,
agent, independent contractor or otherwise by Employer to terminate such
person’s employment or engagement with Employer.


11.           A.           General Release by Employee.   In exchange for the
promises contained herein, Employee, for good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, for Employee, Employee’s
attorneys, successors and assigns (collectively "Releasers"), hereby releases
and forever discharges Employer, and its subsidiaries, affiliates, officers,
directors, shareholders, agents, attorneys, present employees and past
employees, and their successors, heirs, executors and administrators
(collectively “Releasees”), and each of them from any and all past or present
claims, demands, causes of action, and liabilities of every kind and nature
whatsoever, known and unknown, suspected or unsuspected, which the Releasors
ever had, now have, hereinafter can, shall or may have, from the beginning of
time to the effective date hereof, including but not limited to any claims,
demands, causes of action or liabilities which Employee could assert at common
law, by any statute, rule, regulation, ordinance or law, whether federal, state
or local, or in any other grounds whatsoever, that pertain to or arise out of
the Employee's employment with Employer, including but not limited to claims
under the California Labor Code, California Government Code, the Employment
Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1001, et seq.,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000E et seq., the Age
Discrimination In Employment Act, the Equal Pay Act, the Rehabilitation Act of
1973, Section 1981 of Title 42 of United States Code, claims for wrongful
discharge, breach of contract, negligence, implied contract, quasi-contract,
promissory estoppel, implied covenant of good faith and fair dealing, bad faith
and denial of existence of contract, defamation, interference with contractual
relationships, invasion of privacy, infliction of emotional distress, employment
discrimination, retaliation, failure to prevent discrimination from occurring,
fraud, and all other federal, state and local laws, ordinances, regulations or
orders which relate in any way to employment, termination of employment or the
continuing effects thereof. Notwithstanding the provisions in this section,
Employee retains all indemnification rights afforded under California Labor Code
Section 2802 and Employee’s Indemnification Agreement , dated September 8, 2008,
with the Company.


B.           General Release By Employer.  Employer hereby releases, acquits and
forever discharges Employee and his heirs, representatives and assigns, from any
and all charges, claims, rights, agreements, actions, costs, expenses, causes of
action, obligations, damages, losses, promises and liability of whatever kind
and nature, in law or equity or otherwise, whether known or unknown, suspected
or unsuspected, directly or indirectly arising out of, based upon or relating in
any way to Employee’s employment with Employer or relating to or arising from
any alleged act or omission by Employee, provided, however, that nothing in this
Agreement shall be construed to be a waiver or release of any rights Employer
has to enforce the terms of this Agreement.  Employer agrees that this release
extends to all claims of every nature and kind, known or unknown, suspected or
unsuspected, vested or contingent, past, present or future, arising from or
attributable to any alleged act or omission of Employee during the course of his
employment with Employer.


12.           Notice Re Waiver of Rights.  If Employee signs this Agreement,
Employee will forever give up all rights and claims asserted against Employer,
including the waiver and release of all discrimination claims.  The Federal Age
Discrimination In Employment Act requires that employers give certain notices to
employees (including ex-employees) involved in claims that may include age
discrimination.  Pursuant to the Federal Age Discrimination In Employment Act,
Employer hereby notifies Employee of the following employee rights:


A.           Employee may not waive or release any right or claim under the Age
Discrimination In Employment Act unless Employee's waiver and release is knowing
and voluntary, and employee fully understands all of the terms of the release.


B.           Employee's waiver and release must be part of an agreement between
Employee and Employer and must be written in a manner calculated to be
understood by Employee.


C.           Employee's waiver or release must specifically refer to the rights
or claims arising under the Federal Age Discrimination In Employment Act.




D.           Employee may not waive or release any of Employee's rights or
claims that arise after the date Employee signs this Agreement.


E.           Employee may only waive or release rights or claims in exchange for
consideration in addition to anything of value to which Employee is already
entitled.


F.           Employee is advised in writing to consult with an attorney before
signing this Agreement.


G.           Employee has a period of at least 21 days in which to consider
whether to sign this Agreement, and this Agreement provides that for seven days
after Employee signs this Agreement, Employee may revoke   the Agreement and
this Agreement will not become effective or enforceable until this seven day
revocation period expires.


Revocation shall be made solely by delivering a written notice of revocation to:
 
Candace N. Krol
Senior Vice President – Human Resources
Public Storage
701 Western Avenue,
Glendale, CA  91201


13.           Power to Release.  Employee represents and warrants that Employee
is the sole owner of the claims, demands, causes of action and liabilities which
Employee is releasing, and Employee has full power to give the release provided
for herein.  Employee further represents and warrants that Employee has not
assigned or transferred any of the claims, demands, causes of action or
liabilities released herein and agrees to indemnify and hold Employer harmless
from and against any claims, demands, causes of action and liabilities,
including attorney fees incurred, arising out of any such transfer or
assignment.


14.           Waiver of Unknown Claims.  Employee expressly waives the
provisions, rights and benefits of Section 1542 of the California Civil Code and
any similar laws of any other jurisdiction, which provide:


 
"Section 1542.  General Release -- Claims Extinguished.  A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor."



Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees with
respect to claims in California as well as all other jurisdictions, the parties
expressly acknowledge that the General Release contained in Paragraph 11 is
intended to include not only claims that are known, anticipated or disclosed,
but also claims that are unknown, unanticipated and undisclosed.




This Paragraph 14 shall not serve as a release of rights under or preclude the
parties from filing suite to enforce the provisions of the Agreement or with
respect to any right to indemnification provided under Employee’s director and
officers’ liability insurance policy or Employer’s bylaws.


15.           Integration.  This Agreement contains a single integrated contract
expressing the entire agreement of the parties on the issues stated
herein.  With the exception of the parties’ existing arbitration agreement
(which the parties intend to remain effective), there are no other agreements,
written or oral, express or implied, prior or collateral, between the parties,
except the Agreement set forth herein.  No representative of any party hereto
has or had any authority to make any representations or promises not contained
in this Agreement, and each of the parties acknowledges that they have not
executed this Agreement in reliance upon any such representation or
promise.  This Agreement cannot be modified or changed except by a written
instrument signed by each of the parties.


16.           Severability.  The provisions of this Agreement are severable, and
if any part is found to be unenforceable, the other provisions shall remain
fully valid and enforceable.


17.           Effective Date.  Employee shall have a period of at least 21 days
within which to consider this Agreement, and, if thereafter executed by
Employee, this Agreement may be revoked for a period of seven days following the
execution of this Agreement.  This Agreement shall not become effective or
enforceable until such revocation period has expired without the exercise of
such revocation right (“Effective Date”).


18.           Miscellaneous.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.  This Agreement may be
executed in counterparts, each of which may be deemed to be an original and all
of which shall constitute the Agreement; provided, however, that the Agreement
shall not become effective until completely conforming counterparts have been
signed and delivered by each of the parties hereto.


19.           Captions and Interpretations.  Paragraphs, titles, captions
contained herein are inserted for convenience and reference, and are not
intended to define, limit or describe the scope of the Agreement or any
provisions thereof.  No provision of the Agreement is to be interpreted for or
against any party on the basis that a particular party or Employee’s attorney
drafted such provisions.


20.           Conditions of Execution.  Each party acknowledges and warrants
that their execution of the Agreement is free and voluntary.


21.           Attorney Fees and Costs.  If any party hereto commences any action
or other proceeding to enforce or interpret this Agreement, including any
actions to reform or rescind or any manner effect the provisions of this
Agreement, the prevailing party shall be entitled to all reasonable costs
incurred therewith, including but not limited to actual attorney
fees.  Otherwise, the parties shall each bear their own attorney fees and costs
incurred.






Dated:                      June 18,
2010                                                       s/ Mark C.
Good                                
Mark C. Good, Employee






Dated:      June 24, 2010                                                       
PUBLIC STORAGE, Employer


By:          /s/Ronald L. Havner,
Jr.                                                      
Ronald L. Havner, Jr.
Its:   Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

ADDENDUM A
 








General Release by Employee.   For good and valuable consideration, the adequacy
and receipt of which is hereby acknowledged, for Employee, Employee’s attorneys,
successors and assigns (collectively "Releasors"), hereby releases and forever
discharges Public Storage, and its past and present subsidiaries, affiliates,
officers, directors, shareholders, agents, attorneys, present employees and past
employees, and their successors, heirs, executors and administrators, and each
of them from any and all past or present  claims, demands, causes of action, and
liabilities of every kind and nature whatsoever, known and unknown, suspected or
unsuspected, which the Releasors ever had, now have, hereinafter can, shall or
may have, from the beginning of time to the effective date hereof, including but
not limited to any claims, demands, causes of action or liabilities which
Employee could assert at common law, by any statute, rule, regulation, ordinance
or law, whether federal, state or local, or in any other grounds whatsoever,
that pertain to or arise out of the Employee's employment with Public Storage,
including but not limited to claims under the California Labor Code, California
Government Code, the Employment Retirement Income Security Act of 1974
("ERISA"), 29 U.S.C. § 1001, et seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000E et seq., the Age Discrimination In Employment Act, the Equal
Pay Act, the Rehabilitation Act of 1973, Section 1981 of Title 42 of United
States Code, claims for wrongful discharge, breach of contract, negligence,
implied contract, quasi-contract, promissory estoppel, implied covenant of good
faith and fair dealing, bad faith and denial of existence of contract,
defamation, interference with contractual relationships, invasion of privacy,
infliction of emotional distress, employment discrimination, retaliation,
failure to prevent discrimination from occurring, fraud, and all other federal,
state and local laws, ordinances, regulations or orders which relate in any way
to employment, termination of employment or the continuing effects thereof.






Dated:                       _____________________________________                                                                  
Mark C. Good, Employee




